This action was begun in the district court of Tulsa county, December 10, 1910, by W. T. Phillips, against the board of county commissioners of Tulsa county, for an order restraining said defendants, as a board of county commissioners of said county, from entering into any contract for the construction of the courthouse and jail, and to restrain said commissioners from constructing jail upon certain lots, to wit, lot 4 and the south 50 feet of lot 5, block 149, in *Page 258 
the city of Tulsa, because of an alleged defect in title in said property, and prayed for temporary restraining order pending an appeal from an order of the board of county commissioners, and awarding the contract for the construction of said courthouse and jail, and pending a reference of said matter to the voters of the county. On December 19th, a hearing of said matter was had before Hon. L. M. Poe, judge of the Twenty-first judicial district of the state of Oklahoma, at which hearing the application for a temporary restraining order was denied. Plaintiff excepted to the order of the court, and appealed to this court. The petition in error and case-made was filed in this court January 18, 1911, and submitted for September 17, 1912. No briefs have been filed by either party, and under the rules of this court the appeal should be dismissed.
By the Court: It is so ordered.